Citation Nr: 0317642	
Decision Date: 07/25/03    Archive Date: 07/31/03

DOCKET NO.  94-38 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an increased disability rating for service-
connected pilonidal cyst residuals, currently evaluated as 10 
percent disabling.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty from September 1964 to 
October 1975.

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 1992 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).  In that rating 
decision the RO granted service connection for the residuals 
of a pilonidal cyst and assigned a 10 percent disability 
rating for the disorder.  The veteran perfected an appeal of 
the assigned disability rating.

The veteran's appeal was previously before the Board in 
November 2000, at which time the Board adjudicated issues no 
longer in appellate status and remanded the issue of a higher 
rating for the residuals of the pilonidal cyst to the RO for 
additional development.  On completion of that development 
the RO returned the case to the Board.  In a December 2001 
decision the Board denied entitlement to a disability rating 
in excess of 10 percent for the residuals of the pilonidal 
cyst.

The veteran appealed the December 2001 decision to the United 
States Court of Appeals for Veterans Claims (the Court).  As 
the result of a joint motion for remand, in a June 2002 order 
the Court vacated the Board's December 2001 decision and 
remanded the case to the Board.


REMAND

The veteran is seeking an increased disability rating for his 
service-connected pilonidal cyst residuals.

During a March 2001 VA examination the veteran reported 
having undergone surgery for the pilonidal cyst at the VA 
medical center (MC) in Seattle, Washington, four or five 
years prior to the examination.  The records of that 
treatment may be relevant to the issue on appeal, and should 
be considered prior to readjudication of the veteran's 
appeal.

In the March 2001 VA examination the veteran complained of 
pain in the area of the surgical scar in damp, cold weather.  
He also stated that pain in the area prevented him from being 
able to walk or sit for a prolonged period.  The Board notes 
that the veteran has received treatment for intermittent low 
back pain.  Service connection for a low back disorder has 
been previously denied.  It is not clear from the evidence of 
record whether the veteran's complaints of pain in the area 
of the pilonidal cyst are related to the service-connected 
pilonidal of the cyst or are due to a non-service connected 
musculoskeletal disorder.  This matter must be clarified 
through medical examination.  Cf. Mitchem v. Brown, 9 Vet. 
App. 136, 140 (1996) [the Board is precluded from 
differentiating between symptomatology attributed to a non 
service-connected disability and a service-connected 
disability in the absence of medical evidence which does so].

The regulations pertaining to the evaluation of skin 
disorders were revised effective August 30, 2002.  Schedule 
for Rating Disabilities; The Skin, 67 Fed. Reg. 49,590 (July 
31, 2002) [to be codified at 38 C.F.R. § 4.118].  Since 
service connection was granted in February 1992, the 
residuals of the pilonidal cyst have been evaluated as a 
tender and painful scar under Diagnostic Code 7804.  Because 
the veteran's appeal was initiated prior to the change in the 
regulations, he is entitled to the application of the version 
more favorable to him.  See Karnas v. Derwinski, 1 Vet. App. 
308 (1991); see also VAOPGCPREC 3-2000.

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the agency of original jurisdiction (AOJ) for the 
following development:

1.  The AOJ must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5103 and 5103A (West 2002) 
is completed.  See also Disabled American 
Veterans, et. al., v. Secretary of 
Veterans Affairs, 327 F.3d 1339, 1346-47 
(Fed. Cir. 2003); 38 C.F.R. § 3.159 
(2002).

2.  The AOJ should obtain the names and 
addresses of all medical care providers, 
inpatient and outpatient, VA and private, 
who treated the veteran for a low back 
disorder and pilonidal cyst residuals 
since November 1989.  After securing any 
necessary release, the AOJ should obtain 
copies of such records that are not in 
file.  In particular, the AOJ should 
obtain the veteran's treatment records 
from the VAMC in Seattle, Washington 
since June 1994.  If the AOJ is not able 
to obtain the identified records, the 
claims file should be documented to that 
effect and the veteran so notified.

3.  The veteran should be scheduled for a 
VA physical examination to determine the 
severity of any residuals of a pilonidal 
cyst.  The claims file and a copy of this 
remand should be made available to and be 
reviewed by the examiner in conjunction 
with the examination, and its receipt and 
review should be acknowledged in the 
examination report.  

The examiner should describe any 
residuals of the pilonidal cyst, 
including scars, in terms of its size, 
location, and any abnormal skin growth.  
The examiner should also determine 
whether the scar is poorly nourished with 
repeated ulceration, tender and painful 
on objective demonstration, or results in 
any functional limitations.  The examiner 
should also provide an opinion on whether 
the veteran's complaints of pain in the 
area of the pilonidal cyst, the inability 
to walk, and the inability to sit for a 
prolonged period are supported by 
objective evidence of pathology 
pertaining to the pilonidal cyst.  
Specifically, the examiner should provide 
an opinion on whether the veteran's 
complaints are a residual of the service-
connected pilonidal cyst or rather are 
related to some other disorder.  The 
examiner should provide the rationale for 
his/her opinion.

4.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should readjudicate the issue on appeal, 
including consideration of the revised 
rating criteria pertaining to skin 
disorders which became effective in 
August 2002.  If any benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided 
with a supplemental statement of the 
case.  An appropriate period of time 
should be allowed for response.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


